2015 IL App (1st) 130414


                                                                                     FIFTH DIVISION
                                                                                      February 6, 2015

     No. 1-13-0414



     MICHAEL T. BENZ and LYNN M. BENZ,                              )   Appeal from the Circuit Court
                                                                    )   of Cook County.
            Plaintiffs-Appellants,                                  )
                                                                    )
     v.                                                             )
                                                                    )   No. 11 CH 43956
     THE DEPARTMENT OF CHILDREN AND FAMILY                          )
     SERVICES, RICHARD CALICA, DIRECTOR OF                          )
     CHILDREN AND FAMILY SERVICES, and STEVEN                       )   The Honorable
     JAFFE, not individually but solely as Guardian Ad Litem        )   Neil Cohen,
     for J.C.,                                                      )   Judge, presiding.

            Defendants-Appellees.



            PRESIDING JUSTICE PALMER delivered the judgment of the court, with opinion.
            Justices McBride and Gordon concurred in the judgment and opinion.

                                                OPINION

¶1          Plaintiffs, Michael and Lynn Benz, served as foster parents for the minor, J.C., for

     approximately nine months. Following removal of the minor by the Department of Children and

     Family Services (DCFS), plaintiffs unsuccessfully pursued an administrative appeal, and then

     sought administrative review in the circuit court. Plaintiffs appeal from the circuit court's

     decision affirming DCFS's final administrative determination that J.C. should remain with a

     relative in Tennessee, Angela B. Plaintiffs concede that during the pendency of this case, Angela

     B.'s adoption of J.C. became finalized. As in the circuit court, the State maintains on appeal that
     1-13-0414


     plaintiffs' claims are moot. 1 Plaintiffs argue the public interest exception to the doctrine of

     mootness applies in this case and this court should therefore review their claims.

¶2                                                 I. BACKGROUND

¶3            We recognize that this case involves an extensive record from the circuit court and

     administrative proceedings below. However, given our ultimate resolution of the case, we

     discuss the facts only to the extent necessary to resolve the dispositive issues on appeal.

¶4            J.C. was born on July 29, 2009, and taken into protective custody by DCFS on October

     17, 2009, after his biological mother was arrested. 2 His father was incarcerated at the time. J.C.

     was placed in foster care with plaintiffs on October 28, 2009, with the initial goal being to return

     J.C. home to his biological mother. However, J.C.'s mother died on March 4, 2010, of a drug

     overdose. J.C.'s caseworker with Child Link, the welfare agency contracted with DCFS, asked

     plaintiffs whether they would be interested in adopting J.C., and they indicated that they were

     willing to do so. However, Angela B., a paternal relative of J.C. who lived in Tennessee,

     contacted Child Link regarding having J.C. placed with her, and Child Link began the process of

     creating an interstate compact placement for J.C.                  In addition, J.C.'s biological father was

     released from prison and began to have supervised visits with J.C.

¶5            J.C. lived with plaintiffs for approximately nine months until he was removed on July 19,

     2010, following an incident in plaintiffs' home on Saturday, July 17, 2010, when he was burned

     by a hot curling iron while being supervised by plaintiffs' 22-year-old daughter. Plaintiffs left a

     message on the office phone of J.C.'s Child Link caseworker, Melissa Rodriguez, regarding the

     incident, but did not contact Rodriguez on her cellular telephone or call Child Link's after-hours


              1
              We note that the guardian ad litem for the minor was dismissed as a party to this appeal.
              2
              J.C.'s half brother was also taken into protective custody and placed with the half brother's paternal
     grandmother.

                                                             -2-
       1-13-0414


       emergency number. In addition, plaintiffs took J.C. to a friend and neighbor who was a doctor

       for treatment, instead of taking him to an emergency room. Plaintiffs also canceled J.C.'s

       scheduled visit with his biological father the next day.

¶6              Upon learning of the injury, Rodriguez was instructed by her program director, Ayanna

       Sims, to call the state hotline and report the incident. Rodriguez went to plaintiffs' home to view

       the injury and then brought J.C. to the emergency room for evaluation on July 19, 2010.

¶7              Also on July 19, Sims decided that J.C. had to be removed from plaintiffs' home based on

       the recommendation of the supervisor of the Department of Child Protection (DCP), Marnita

       Martin-Harris.       They believed J.C. was in imminent risk of harm and the circumstances

       necessitated further investigation.

¶8              While at the hospital, a worker from DCFS arrived and informed Lynn Benz that J.C. was

       being removed pending investigation because he had been injured in the home. J.C. was placed

       in an emergency respite foster home for a few days and later placed with his paternal grandfather

       and the grandfather's ex-wife. Rodriguez prepared an "unusual incident report" on July 23, 2010.

¶9              Plaintiffs received a "notice of change of placement" on July 24, 2010, which indicated

       that J.C. was removed because he suffered second-degree burns, prompting an investigation. The

       State concedes that, although the notice was dated July 19, 2010, the envelope was postmarked

       July 23, 2010, and Rodriguez and Sims had backdated the notice to July 19 even though they

       prepared it after that date.

¶ 10            DCFS initiated an investigation of plaintiffs. 3 In addition, Child Link conducted a

       licensing investigation of plaintiffs, but ultimately found no licensing violations.



                3
                  DCFS eventually sent a letter to plaintiffs on October 7, 2010, indicating that their investigation of the
       report of suspected child abuse or neglect was determined to be "unfounded."

                                                                 -3-
       1-13-0414


¶ 11          Following J.C.'s removal, plaintiffs pursued an administrative appeal for his return.

       Plaintiffs requested a clinical placement review and an emergency review. See 89 Ill. Adm. Code

       337.30, amended at 36 Ill. Reg. 4388 (eff. Mar. 7, 2012). Reviewer Belinda White refused

       plaintiffs' request for a separate emergency review.

¶ 12          The clinical placement review occurred on August 5, 2010. White issued her findings

       and recommendation on August 12, 2010. White held that although plaintiffs received written

       notice a few days after J.C. was removed, plaintiffs acknowledged that they were nevertheless

       orally informed at the time of removal that he was being removed due to the burns he received

       while in their care. White observed that plaintiffs had provided a caring home, but there were

       concerns regarding the burn incident; plaintiffs should have taken him to the hospital and not

       sought care from a neighbor, plaintiffs failed to timely inform Child Link of the injury, and they

       should not have canceled the visit with his biological father without authorization. White

       concluded that J.C. was at imminent risk of harm prior to removal. She determined that, as J.C.

       had been moved on multiple occasions, he should remain with his paternal grandfather while his

       biological father worked toward reunification. She recommended that if J.C. were to be moved

       again, he should live with his relatives in Tennessee.

¶ 13          Following the clinical placement review, plaintiffs requested a service appeal on August

       17, 2010. Plaintiffs also filed an emergency motion to remand to the clinical placement reviewer

       in order to receive an emergency review. Administrative law judge Lola Fahler denied the

       motion upon finding that when the change of placement of a child is challenged, the statutorily

       provided procedure consisted of a clinical placement review followed by a service appeal, and

       the child shall be placed in accordance with that decision while the appeal is pursued.




                                                      -4-
       1-13-0414


¶ 14          The administrative hearing regarding plaintiffs' service appeal before Judge Fahler

       occurred over several days spanning several months from December 2010 through July 2011.

       Plaintiffs presented the testimony of several witnesses and presented numerous exhibits. Judge

       Fahler issued her written recommendation on August 31, 2011. Judge Fahler found that plaintiffs

       were initially a short-term placement for the minor as there were no relatives who were willing

       or able to care for him, and when J.C.'s biological mother died, Rodriguez asked plaintiffs if they

       were interested in adopting J.C. However, relatives of J.C.'s biological father then contacted

       Rodriguez and expressed a desire to have J.C. placed with them, and J.C.'s father was released

       from jail and began supervised visits with the minor.

¶ 15          With respect to incident in which J.C. was burned, Judge Fahler expressed concern that

       plaintiffs did not contact Rodriguez on her cellular telephone or call Child Link's emergency

       number to report the incident, they left a message about the incident on Saturday night on

       Rodriguez's office telephone, they did not take him to the emergency room, and they canceled

       the scheduled visit with his biological father the next morning. Judge Fahler found that after

       Rodriguez visited J.C. in plaintiffs' home, she consulted with Sims and Martin-Harris, and it was

       decided that J.C. would be removed pending investigation, and Lynn Benz was informed at the

       hospital on July 19 that J.C. was being removed. Judge Fahler found that Rodriguez and Sims

       falsely backdated the notice of change of placement to July 19, 2010.

¶ 16          In addition, Judge Fahler found that, in performing the clinical placement review, White

       was not aware that J.C.'s grandfather was disabled, and that White was informed by Child Link's

       chief executive officer that there was possible collusion by Child Link staff, but White did not

       pursue these allegations before rendering her decision. Judge Fahler found White's testimony not

       credible at the administrative hearing. Judge Fahler explained that the evidence showed that


                                                      -5-
       1-13-0414


       Child Link sent an email to plaintiffs in August 2010 indicating that Sims had recommended that

       J.C. be returned. In August 2010, the case was transferred from Child Link to Volunteers of

       America, and the new caseworker was not aware of Child Link's plan to return J.C. to plaintiffs.

       Volunteers of America determined that it was not appropriate to move J.C. because he was living

       with relatives. J.C.'s biological father planned to move to Tennessee, and he expressed a desire

       for J.C. to be placed with relatives in Tennessee. J.C. began extended visits with Angela B., and

       J.C. was placed there on March 18, 2011. Judge Fahler found that there were concerns with

       J.C.'s placement with his grandfather and the grandfather's ex-wife because the sleeping

       arrangements for J.C. were not appropriate, the home was owned by the ex-wife, and the

       grandfather was disabled and unable to adopt J.C. on his own. Based on the foregoing, Judge

       Fahler held that White's decision was not consistent with J.C.'s needs regarding safety, well-

       being, and permanency. Judge Fahler recommended that J.C. be returned to plaintiffs.

¶ 17            Meanwhile, as plaintiffs' administrative case was proceeding, there was also an ongoing

       juvenile court case involving the minor. 4 As stated, J.C. began visits with Angela B. in

       November 2010, and on March 18, 2011, the juvenile court entered an order placing J.C. in

       Angela B.'s home. J.C.'s biological father died from a drug overdose in July 2011. Thereafter,

       Angela B. sought to adopt J.C. On September 30, 2011, the juvenile court entered orders

       terminating the parental rights of J.C.'s biological parents and setting adoption as the permanency

       goal.

¶ 18            With respect to plaintiffs' administrative proceedings, having received Judge Fahler's

       recommendation, the Acting Director of DCFS, Jean Ortega-Piron, decided on October 14, 2011,

       to remand the case in order to conduct an independent assessment of J.C.'s then-current best

                4
                  Angela B. filed a motion to obtain guardianship of J.C. in the juvenile proceedings and plaintiffs moved to
       intervene in the proceedings, but the juvenile court denied both motions.

                                                               -6-
       1-13-0414


       interests as he had been living with Angela B. since March 2011. Thereafter, an independent

       review was performed by the Juvenile Protective Association (JPA). The JPA reviewed the case

       documentation and interviewed plaintiffs, Angela B., and others and issued a detailed report on

       November 14, 2011. The report concluded that J.C. had formed a strong bond with Angela B.

       and should remain with her. 5

¶ 19           In light of the JPA's assessment, Ortega-Piron issued a written final administrative

       decision on November 21, 2011, finding that it was in J.C.'s current best interests to remain with

       Angela B. in Tennessee, given that J.C. had been placed with Angela B. since March 18, 2011,

       he had formed a strong attachment to her, Angela B. was committed to keeping him, and

       considering his age and prior upheavals, it was critical that he be able to preserve and build on

       his bond with Angela B.

¶ 20           Following Ortega-Piron's final determination, plaintiffs filed a complaint for

       administrative review in the circuit court in December 2011. In their subsequently amended

       complaint, plaintiffs asserted that the administrative proceedings violated their procedural due

       process rights based on (1) removal of J.C. from his "pre-adoptive" foster parents without

       advance notice when he was not in imminent risk of harm; (2) failure of DCFS to conduct an

       emergency review of its decision to remove J.C.; (3) delays in the administrative proceedings in

       the service appeal which failed to adhere to the timelines set forth in DCFS regulations; and (4)

       failure of the clinical placement review, service appeal, and final DCFS decision to comply with

       Illinois law. Plaintiffs also claimed that that Ortega-Piron's decision should be reversed as it was

       against the manifest weight of the evidence and contained errors of law, and that DCFS should

       be sanctioned for arguments it advanced in the service appeal that were legally erroneous.
               5
                  The report noted, however, that the circumstances of J.C.'s removal from plaintiffs had posed an
       unjustified risk to his psychological well-being and could have been implemented in a different way to allow for a
       transition period.

                                                              -7-
       1-13-0414


¶ 21          On January 17, 2013, the circuit court entered an order affirming the DCFS Director's

       decision. The circuit court set forth a detailed statement of the facts and ultimately held that

       plaintiffs' due process claims were moot. Further, plaintiffs had not established that they should

       be reviewed pursuant to the public interest exception to the mootness doctrine because plaintiffs

       had not made a clear showing that their case met the criteria for the exception. The court

       indicated that J.C. had bonded with and was thriving with Angela B., with whom he had been

       residing for two years, the court lacked the equitable power to make a placement decision, and

       moving the minor at this point risked harming him.

¶ 22          Notwithstanding its mootness determination, the circuit court also held that plaintiffs

       failed to establish that they had a protected liberty interest at stake, which was a necessary

       component of their claimed due process violation. Even so, the court found that it was clear from

       the record and transcripts that plaintiffs "had many opportunities to present evidence, cross-

       examine witnesses, and inspect documents." The court noted that plaintiffs were "intensely

       thorough" in presenting their case and no evidence supported that they were denied due process.

       The court held that Ortega-Piron's decision was not clearly erroneous and that, regardless of any

       procedural errors, the record "overwhelmingly demonstrates that it is in the best interests of J.C.

       to remain in his current stable and loving environment."        Regarding plaintiffs' request for

       sanctions, the circuit court concluded that Illinois Supreme Court Rule 137 (eff. Feb. 1, 1994)

       was inapplicable because the rule only applied to certification of pleadings by an attorney and

       did not apply to administrative proceedings.

¶ 23          Plaintiffs appeal from the circuit court's order. The parties did not dispute that in May

       2013, the court entered a final adoption judgment in which Angela B. became J.C.'s adoptive

       parent, and J.C.'s guardianship and wardship were terminated and the juvenile case was closed.


                                                      -8-
       1-13-0414


¶ 24                                             II. ARGUMENT

¶ 25                             A. ILLINOIS SUPREME COURT RULE 341

¶ 26           As an initial matter, the State asserts that plaintiffs' opening brief fails to comply with

       Illinois Supreme Court Rule 341 (eff. Feb. 6, 2013) in several respects and this court should

       therefore deny or limits its consideration of their appeal. The State contends that plaintiffs' brief

       is not double-spaced, is in less than 12-point font, uses excessive footnotes, contains a selective

       and argumentative statement of facts, and fails to properly cite the record in the argument

       section. See Ill. S. Ct. R. 341(a), (b)(1), (h)(6)-(7) (eff. Feb. 6, 2013).

¶ 27           We note that plaintiffs' opening brief is 49 pages and it contains almost as many single-

       spaced footnotes—48—in many of which plaintiffs make substantive arguments. The supreme

       court rules provide that "[f]ootnotes are discouraged." Ill. S. Ct. R. 341(a) (eff. Feb. 6, 2013).

       Further, "[s]ubstantive arguments may not be made in footnotes" and the court may strike them

       from consideration. Technology Solutions Co. v. Northrop Grumman Corp., 356 Ill. App. 3d

       380, 382 (2005). Plaintiffs' brief also appears to be less than double-spaced. We note that we

       previously denied plaintiffs' motion to file a brief in excess of 75 pages with a separate statement

       of facts that would not count toward the 50-page limit under Rule 341(b)(1). Clearly, had

       plaintiffs incorporated these 48 single-spaced footnotes into the body of their 49-page brief, they

       would have exceeded the 50-page limit. This leads us to conclude that plaintiffs were attempting

       to avoid this court's ruling and the page limitation in Rule 341(b)(1) through the use of footnotes

       and by failing to adhere to the double-spacing requirement. Technology Solutions, 356 Ill. App.

       3d at 383. Additionally, plaintiffs' statement of facts occasionally contains improper argument.

       Notwithstanding these deficiencies, we will address the issues presented on appeal as they

       warrant further discussion and resolution. "If an appellant's brief violates the supreme court


                                                         -9-
       1-13-0414


       rules, this court has the authority to dismiss the appeal. [Citation.] However, Supreme Court Rule

       341 is an admonishment to the parties, not a limitation on the jurisdiction of the reviewing court,

       and the reviewing court has discretion in order to reach a just result." In re Jacorey S., 2012 IL

       App (1st) 113427, ¶ 17. However, we "will disregard any inappropriate or unsupported material,

       and any substantive arguments contained only in the footnotes." John Crane, Inc. v. Admiral

       Insurance Co., 2013 IL App (1st) 1093240-B, ¶ 29.

¶ 28                                            B. MOOTNESS

¶ 29          On appeal, plaintiffs contend that their procedural due process rights were violated

       because (1) in contravention of the applicable administrative rules, J.C. was removed from their

       home without prior written notice or a determination that he was at imminent risk of harm, and

       the evidence did not show that he was in imminent risk of harm, (2) plaintiffs were entitled to,

       but were denied, an emergency review of the decision to remove him, (3) the discretion of the

       clinical placement reviewer was so limited as to render the review a sham proceeding, and (4)

       DCFS failed to adhere to the statutory time limits for service appeals, which extended the appeal

       process for approximately three years. Plaintiffs assert that they had a constitutionally protected

       liberty interest at stake in proceedings related to removal of a foster child and this liberty interest

       arose under state statutes and Administrative Code provisions. Further, plaintiffs argue that the

       DCFS Director's decision should be reversed as it was not based on the record.

¶ 30          Similar to its arguments below, the State contends that, with the exception of the

       sanctions issue, plaintiffs' claims are moot because the minor's adoption has since been finalized

       during the pendency of this appeal. Plaintiffs concede that the minor has been adopted and

       cannot be returned to them. However, they assert that this court should review the merits of their




                                                       - 10 -
       1-13-0414


       appeal under the public interest exception to the doctrine of mootness. The State counters that the

       public interest exception does not apply here to allow for this court's review.

¶ 31          "As a general rule, courts in Illinois do not decide moot questions, render advisory

       opinions, or consider issues where the result will not be affected regardless of how those issues

       are decided." In re Alfred H.H., 233 Ill. 2d 345, 351 (2009). Our supreme court has "consistently

       held that '[a]n appeal is moot when it involves no actual controversy or the reviewing court

       cannot grant the complaining party effectual relief.' " In re Marriage of Donald B., 2014 IL

       115463, ¶ 23 (quoting Steinbrecher v. Steinbrecher, 197 Ill. 2d 514, 522-23 (2001)). When such

       is the case, the court "will not review cases 'merely to establish a precedent or guide future

       litigation.' " Id. (quoting Madison Park Bank v. Zagel, 91 Ill. 2d 231, 235 (1982)). The court also

       generally avoids issuing an advisory opinion when "a case is pending on appeal when the events

       that render an issue moot occur." Id. Whether a claim is moot is an issue we review de novo on

       appeal. Preferred Personnel Services, Inc. v. Meltzer, Purtill & Stelle, LLC, 387 Ill. App. 3d

       933, 938 (2009).

¶ 32          We agree with the circuit court and the State that, except for plaintiffs' claim for

       sanctions, the issues presented in plaintiffs' appeal have been rendered moot by the finalization

       of J.C.'s adoption. In the administrative appeal proceedings and in the circuit court, plaintiffs

       sought to challenge the removal of J.C. and sought reversal of the various administrative

       decisions against them in that regard. The parties agree that while this appeal was pending, J.C.'s

       adoption by Angela B. was finalized. Given these circumstances, it would be impossible for this

       court to grant plaintiffs effectual relief. In re Alfred H.H., 233 Ill. 2d at 352. We find that the

       issue has been rendered moot, and we decline to render an advisory opinion or render an opinion

       merely to guide future litigation. In re Marriage of Donald B., 2014 IL 115463, ¶ 23.


                                                      - 11 -
       1-13-0414


¶ 33           Having concluded that the appeal before us is moot, we must now consider whether the

       public interest exception to the mootness doctrine applies here. "The public interest exception to

       the mootness doctrine allows a court to consider an otherwise moot issue when (1) the question

       presented is of a substantial public nature; (2) there is a need for an authoritative determination

       for the future guidance of public officers; and (3) there is a likelihood of future recurrence of the

       question." In re Marriage of Donald B., 2014 IL 115463, ¶ 33. As the public interest exception

       "is construed narrowly, *** a clear showing of each criterion is required to bring a case within its

       terms." In re Adoption of Walgreen, 186 Ill. 2d 362, 365 (1999).

¶ 34           Although plaintiffs strenuously argue that this case involves legal questions which impact

       numerous other "pre-adoptive" foster parents, considering the lengthy and unique procedural

       circumstances of this case, we disagree with this assertion. The crux of plaintiffs' argument is not

       so much that the applicable administrative provisions and statutes themselves violate due

       process, but that DCFS failed to comply with these provisions and thereby deprived plaintiffs,

       specifically, of the proper notice and procedure to which they were entitled.

¶ 35           Our supreme court has directed that "when an opinion on a question of law cannot affect

       the result as to the parties or controversy in the case before it, a court should not resolve the

       question merely for the sake of setting a precedent to govern potential future cases." In re

       Adoption of Walgreen, 186 Ill. 2d at 365. Indeed, "[t]his limitation is no mere technicality. The

       existence of a real controversy is a prerequisite to the exercise of our jurisdiction." Id. "If all

       that was required under this factor was that the opinion could be of value to future litigants, the

       factor would be so broad as to virtually eliminate the notion of mootness." In re Alfred H.H.,

       233 Ill. 2d at 357.




                                                      - 12 -
       1-13-0414


¶ 36          For example, in In re Adoption of Walgreen, 186 Ill. 2d at 364, the Illinois Supreme

       Court held that the issue of whether various provisions of the Adoption Act (750 ILCS 50/1 et

       seq. (West 1992)) were unconstitutional was moot because the grandparents' adoption of their

       grandchildren became finalized during the pendency of the appeal. Even though the issue (the

       constitutionality of the standards measuring the biological mother's fitness) presented "a question

       of substantial public interest," the court declined to review the constitutional issue under the

       public interest exception because there was no need for an authoritative determination given that

       the law was not in disarray and there was no conflicting precedent. In re Adoption of Walgreen,

       186 Ill. 2d at 365-66. Because the adoption was finalized, the constitutionality of the standards

       would "not be at issue again." Id. at 366. Similar to the circumstances here, the Walgreen court

       observed that "[t]he constitutionality of the fitness provisions may still arise in other adoption

       cases. There is no reason to believe, however, that the question cannot be fully litigated by the

       affected parties there. The long and complex history of this case demonstrates that this is not the

       sort of dispute which is, by its nature, too short in duration to be fully litigated prior to its

       cessation." Id. See also In re Alfred H.H., 233 Ill. 2d at 358 (holding that the public interest

       exception to mootness did not apply because the case did not involve a situation where the law

       was in disarray or there was conflicting precedent).

¶ 37          Accordingly, we do not believe that this case falls within the narrow confines of the

       public interest exception to mootness. Plaintiffs have failed to show "that there is a 'need to

       make an authoritative determination for future guidance of public officers.' " In re Alfred H.H.,

       233 Ill. 2d at 357-58 (quoting In re Adoption of Walgreen, 186 Ill. 2d at 365). Additionally, with

       respect plaintiffs' challenge that the Director's final decision was clearly erroneous, our supreme

       court has directed that "case-specific inquiries, such as sufficiency of the evidence, do not


                                                     - 13 -
       1-13-0414


       present the kinds of broad public issues required for review under the public interest exception."

       In re Rita P., 2014 IL 115798, ¶ 36.

¶ 38          Moreover, even if we were to hold that the appeal was not moot or that the strict criteria

       for the public interest exception were met, we would nevertheless conclude that plaintiffs have

       failed to establish that they have a constitutionally protected liberty interest at stake. Plaintiffs

       cite to Illinois statutes and the Administrative Code in support of their argument that they had a

       constitutionally protected liberty interest. "However, for a statute to grant a person a protected

       liberty interest, the person must have a legitimate claim of entitlement to the liberty interest." In

       re Adoption of C.D., 313 Ill. App. 3d 301, 313 (2000). In fact, Illinois case law makes clear that

       such a liberty interest does not exist in the present circumstances. "[S]ince Illinois law does not

       create an expectation of a continued relationship, foster parents have no constitutionally

       protected liberty interest in the continued custody of their charges." Johnson v. Burnett, 182 Ill.

       App. 3d 574, 583 (1989). "The role of the foster parent, as envisioned by Illinois law, is that of a

       temporary way station on the road of a child's life until the difficulties at home can be

       straightened out." Id. at 582. Although parents have a fundamental liberty interest in the "care,

       custody, and management" of their child, "[f]oster parents do not share this liberty interest in the

       children for whom they care." In re A.H., 195 Ill. 2d 408, 423 (2001). Notwithstanding plaintiffs'

       citation to cases from foreign jurisdictions, which are not controlling here, plaintiffs have failed

       to demonstrate that Illinois law grants foster parents a liberty interest in a continued relationship

       with a foster child under the present circumstances.

¶ 39          In ruling, we observe that a failure to provide timely notice to foster parents when

       statutorily required may be deemed harmless, such as where the foster parent waives the issue or

       otherwise appears and participates in the proceedings. In re A.H., 195 Ill. 2d at 424. In A.H., the


                                                      - 14 -
       1-13-0414


       guardian ad litem made an oral motion for removal of the foster child from the foster parents,

       but our supreme court held that there was no due process violation because the foster parents

       were not "necessary parties" entitled to notice of juvenile court proceedings under the Juvenile

       Court Act of 1987 (705 ILCS 405/1-1 et seq. (West 1998)). In re A.H., 195 Ill. 2d at 423-24.

       Further, although the foster parent was statutorily entitled to proper notice, the failure to provide

       it was harmless because the foster parent waived the issue when she failed to object and then

       appeared the next day at the hearing regarding removal of the child. Id. at 424.

¶ 40             Having reviewed the voluminous record in this case, we agree with the circuit court that

       plaintiffs were afforded sufficient procedural safeguards throughout the administrative and

       circuit court proceedings. Although plaintiffs did not receive written notice until a few days after

       J.C. was removed from their home, plaintiffs nevertheless were given oral notice that J.C. was

       being removed when the DCFS worker informed Lynn Benz of this at the hospital on the day of

       removal. Further, although plaintiffs' requests for an emergency review were denied, plaintiffs

       had the opportunity to challenge the decision to remove J.C. soon after it was made during the

       clinical placement review, again during the administrative service appeal hearing, and in the

       circuit court proceedings. Plaintiffs had the opportunity to present a plethora of testimonial and

       documentary evidence, cross-examine witnesses, and present argument in support of their

       claims.

¶ 41             Based on this record, plaintiffs have not demonstrated that they had a protected liberty

       interest or that their procedural due process rights were violated.

¶ 42                                       C. RULE 137 SANCTIONS

¶ 43             Plaintiffs also assert that they were entitled to sanctions against DCFS pursuant to Illinois

       Supreme Court Rule 137. Plaintiffs assert that during the service appeal, DCFS advanced in


                                                        - 15 -
       1-13-0414


       writing an argument that was legally erroneous and lacked a reasonable basis, i.e., that plaintiffs

       were not entitled to an emergency review. The State argues that Rule 137 sanctions do not apply

       to an improper filing in administrative review proceedings and sanctions were not warranted as

       DCFS's argument was not unreasonable.

¶ 44          Rule 137 provides that "every pleading submitted by a party represented by an attorney

       [must] be signed by that attorney, the signature constituting a certification that the attorney has

       read the pleading and that to his knowledge, the pleading is well grounded in fact and is

       warranted by law." Kensington's Wine Auctioneers & Brokers, Inc. v. John Hart Fine Wine, Ltd.

       392 Ill. App. 3d 1, 15 (2009) (citing Ill. S. Ct. R. 137 (eff. Feb. 1, 1994)). The rule aims to

       prevent parties from abusing the judicial process by filing vexatious or harassing actions lacking

       legal or factual support. Reyes v. Compass Health Care Plans, 252 Ill. App. 3d 1072, 1078-79

       (1993). "[T]he trial court must employ an objective standard and determine what was reasonable

       at the time the party filed its pleading." Kensington's Wine Auctioneers, 392 Ill. App. 3d at 18.

       The rule applies only to pleadings, motions, and other papers filed by a litigant. Id. at 15. As

       such, "it does not authorize sanctions for all violations of court rules and acts of misconduct." Id.

       The party requesting sanctions bears the burden of showing that sanctions are warranted. Reyes,

       252 Ill. App. 3d at 1079. A circuit court's decision whether to impose sanctions pursuant to Rule

       137 is reviewed for an abuse of discretion. Spiegel v. Hollywood Towers Condominium Ass'n,

       283 Ill. App. 3d 992, 1001 (1996). An abuse of discretion occurs where the trial court "acted

       arbitrarily, without employing conscientious judgment, or whether, in view of all the

       circumstances, the court exceeded the bounds of reason and ignored recognized principles of law

       so that substantial prejudice resulted." State Farm Fire & Casualty Co. v. Leverton, 314 Ill. App.

       3d 1080, 1083 (2000). Where the decision requires interpretation of a supreme court rule, it


                                                      - 16 -
       1-13-0414


       involves a question of law subject to de novo review. People v. Stefanski, 377 Ill. App. 3d 548,

       550-51 (2007).

¶ 45           We conclude that the circuit court did not abuse its discretion in rejecting plaintiffs'

       request for sanctions. Supreme Court Rule 1 limits the applicability of the supreme court rules

       "to both civil and criminal proceedings. The rules on proceedings in the trial court, together with

       the Civil Practice Law ***, shall govern all proceedings in the trial court ***." Ill. S. Ct. R. 1

       (eff. July 1, 1982). See Rodriguez v. Sheriff's Merit Comm'n, 218 Ill. 2d 342, 354 (2006)

       ("supreme court rules, together with article II of the Code of Civil Procedure, i.e., the Civil

       Practice Law (735 ILCS 5/1-101(b) (West 2002)), apply to all proceedings in the trial court").

       With respect to circuit court review of administrative proceedings, the supreme court dictates

       that litigation commences and parties become "litigants" within the meaning of the rules when a

       plaintiff files a complaint for administrative review in the circuit court. Rodriguez, 218 Ill. 2dat

       354. "Prior to plaintiff filing her complaint, no litigation existed, hence no litigants existed and,

       hence, supreme court rules did not yet apply." Id.

¶ 46           In their petition for rehearing, the appellants reassert their position that the third

       paragraph of Illinois Supreme Court Rule 137 provides a vehicle to claim sanctions for a "false

       argument" at the administrative level. Appellants cite no authority for this position and we do not

       find it persuasive. 6 Rule 137(c) provides:

                        "(c) Applicability to State Entities and Review of Administrative Determinations.

                    This rule shall apply to the State of Illinois or any agency of the State in the same

                    manner as any other party. Furthermore, where the litigation involves review of a

                    determination of an administrative agency, the court may include in its award for

       6
         We note that Rule 137 was amended on June 14, 2013, effective July 1, 2013, to provide paragraph headings, but
       is otherwise substantively the same for our purposes concerning paragraph (c).

                                                            - 17 -
       1-13-0414


                   expenses an amount to compensate a party for costs actually incurred by that party in

                   contesting on the administrative level an allegation or denial made by the State

                   without reasonable cause and found to be untrue." Ill. S. Ct. R. 137(c) (eff. July 1,

                   2013).

¶ 47          Here, the trial court found, and we agree, that this provision does not provide a vehicle

       for a sanction order that is independent of the proceedings in the trial court. Rather, this

       provision allows that a sanction order for an improper court filing may also include expenses

       incurred at the administrative level.

¶ 48          However, it must also be noted that while this paragraph does extend the reach of Rule

       137 sanctions to the administrative level, that reach is much more limited. As noted, Rule 137

       (a) requires an attorney's signature certifying that a pleading is well grounded in fact and

       warranted by law. Kensington's Wine Auctioneers & Brokers, 392 Ill. App. 3d at 15. The

       provision relied upon by appellants here, now Rule 137(c), contains markedly different language.

       Costs may be recovered thereunder for "contesting on the administrative level an allegation or

       denial made by the State without reasonable cause and found to be untrue." (Emphasis added.)

       Ill. S. Ct. R. 137(c) (eff. July 1, 2013). This relates to a factual allegation or the denial of a

       factual allegation. An allegation is defined as a formal statement of a factual matter. See Black's

       Law Dictionary 74 (7th ed. 1999) (defining "allegation" as "[s]omething *** asserted as a matter

       of fact, esp. in a legal pleading; a party's formal statement of a factual matter as being true or

       provable, without its having yet been proved").

¶ 49          In contrast, the appellant's request for sanctions relates to an allegedly legally erroneous

       argument, that they were not entitled under the law to an emergency review, as opposed to a




                                                     - 18 -
       1-13-0414


       false statement of fact. They are claiming that the argument was not warranted at law, and as

       such, the claim does not fall within the ambit of Rule 137(c).

¶ 50          To the extent that plaintiffs argue that DCFS should be sanctioned for positions taken

       during the proceedings in the circuit court, we similarly find that sanctions are not warranted.

       DCFS' arguments were not contrary to law and were reasonable under the circumstances.

¶ 51          Section 337.30 of Title 89 of the Illinois Administrative Code provides that, "[w]hen the

       issue is the removal of a child from the home of a foster family or relative caregiver, the service

       appeal process for the Department of Children and Family Services consists of a fair hearing

       after a clinical placement review of the decision to remove the child pursuant to subsection (c)."

       89 Ill. Adm. Code 337.30, amended at 36 Ill. Reg. 4388, 4400-01 (eff. Mar. 7, 2012). Further,

       this section specifies that an emergency review "is not available to any party when the issue is

       removal or change of placement of a child." (Emphasis added.) 89 Ill. Adm. Code 337.30,

       amended at 36 Ill. Reg. 4388, 4399 (eff. Mar. 7, 2012). Section 337.30(c) provides that DCFS

       "or provider agency may immediately remove a child from a foster family *** without timely

       notice to the family, when the child is determined to be at imminent risk of harm in the current

       placement." 89 Ill. Adm. Code 337.30(c)(5), amended at 36 Ill. Reg. 4388, 4402 (eff. Mar. 7,

       2012). Further, this section also directs that when a party appeals from the final decision of a

       clinical placement review, "the child shall be placed in accordance with that decision during the

       pendency of the appeal." 89 Ill. Adm. Code 337.30(c)(8), amended at 36 Ill. Reg. 4388, 4402

       (eff. Mar. 7, 2012). Thus, in plaintiffs' case, DCFS was permitted to immediately remove J.C.

       without timely notice based on its determination that he was at imminent risk of harm, and the

       proper procedure to challenge the removal was a clinical placement review followed by an




                                                     - 19 -
       1-13-0414


       appeal from that decision if necessary, while J.C. remained in the new placement. As discussed,

       this is what occurred here. 7

¶ 52            Additionally, section 337.30(b) specifies that only two issues can be reviewed in an

       emergency review, only one of which is relevant here: where action was taken by DCFS or a

       provider agency without timely notice because the child was determined to be at imminent risk

       of harm. 89 Ill. Adm. Code 337.30(b)(1), (2), amended at 36 Ill. Reg. 4388, 4900 (eff. Mar. 7,

       2012). However, the language of section 337.30(b) further provides that, in such a situation, the

       availability of an emergency review is limited to "any issue, except placement." (Emphasis

       added.) Id. As "[a] party may request an emergency review within 10 calendar days after the

       date of appeal on any issue, except placement" (89 Ill. Adm. Code 337.30(b)(1), amended at 36

       Ill. Reg. 4388, 4400 (eff. Mar. 7, 2012)), plaintiffs' request for an emergency review was

       properly denied in this case because their challenge was based on the removal and change in

       placement of J.C.         Thus, pursuant to section 337.30(b)(1), an emergency review was not

       available to plaintiffs. The fact that no emergency review was available to them is buttressed by

       language set forth earlier in section 337.30, i.e., "emergency review is not available to any party

       when the issue is removal or change of placement of a child." 89 Ill. Adm. Code 337.30,

       amended at 36 Ill. Reg. 4388, 4399 (eff. Mar. 7, 2012).

¶ 53            Based on the foregoing, Rule 137 sanctions were not applicable in this case. Further,

       DCFS had a proper legal basis for opposing plaintiffs' requests for an emergency review and for




                7
                  We refer to the most recent and current version of section 337.30, which became effective on March 7,
       2012. However, we note that the prior version also provided for a service appeal process when the issue was
       removal or placement of a child, and further provided that an emergency review was not available when the issue
       was removal or child of placement of a child. See 89 Ill. Adm. Code 337.30, amended at 26 Ill. Reg. 6246, 6254
       (eff. June 1, 2002). The prior version did not contain the language set forth in the current sections 337.30(c)(5) or
       (8).

                                                               - 20 -
       1-13-0414


       its assertions that plaintiffs' due process rights were not violated in failing to be granted one. The

       trial court did not abuse its discretion in refusing to sanction DCFS.

¶ 54                                          III. CONCLUSION

¶ 55          For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 56          Affirmed.




                                                       - 21 -